Citation Nr: 0216789	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a stab wound of the abdomen.

(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
the Denver Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension  in May 1998.  The veteran was notified of this 
decision later that month and did not his appeal.  

2.  Evidence submitted since the May 1998 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's stab wound residuals of the abdomen are not 
tender or painful or ulcerated or poorly nourished, and do 
not cause limitation of function, and the scar area does not 
exceed 39 sq. cms.  



CONCLUSIONS OF LAW

1.  Evidence received since the May 1998 decision is new and 
material and the veteran's claim for service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).

2.  The criteria for a compensable disability evaluation for 
abdomen stab wound residuals have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 67 Fed. Reg. 
49.950 (Aug. 30, 2002) (to be codified as amended at 
38 C.F.R. § 4.118 Diagnostic Codes 7801, 7802, 7803, 7804, 
7805).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the April 2000, October 
2000, and November 2000 rating determinations, the November 
2000 SOC, and the May 2002 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim.  
Moreover, in an April 2001 letter, the RO informed the 
appellant of the laws and regulations of the VCAA.  The RO 
notified the appellant about VA's duty to notify him about 
his claim, VA's duty to assist him in obtaining evidence 
about his claim, what the evidence had to show to establish 
entitlement, what VA had done with regard to his claim, what 
information or evidence was still needed from the veteran, 
what the veteran could do to help with his claim, when and 
where to send the information or evidence, and where to 
contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations with regard to his claims.  The 
veteran also appeared at a personal hearing at the RO in 
December 1999.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
hypertension, the Board notes that new regulations have 
recently been placed into effect with respect to 
determinations as to whether new and material evidence has 
been submitted to reopen a claim for service connection.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As this claim was received prior to this time, it 
is governed by the laws and regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that the RO denied 
service connection for high blood pressure in a October 1969 
rating determination.  

Evidence before the RO included the veteran's service medical 
records and the results of a September 1969 VA examination.  
At the time of the VA examination, blood pressure readings of 
138/74 in the sitting position, 138/74 in the recumbent 
position, and 128/70 in the standing position were reported.  

In denying service connection for high blood pressure, the RO 
noted that the current VA examination was essentially 
negative with particular attention to the cardiovascular 
system, which was considered within normal limits.  There was 
no evidence of high blood pressure at that time.  The RO 
denied service connection for high blood pressure as not 
shown by the evidence of record.  The veteran was notified of 
this decision later that month and did not appeal.  Thus, the 
decision became final.  

In September 1997, the veteran requested that his claim for 
hypertension be reopened.  In a statement in support of 
claim, the veteran indicated that he had been told that his 
blood pressure was high at the time of discharge.  He stated 
that his service representative had told him that his blood 
pressure at the time of separation was 200/100. The veteran 
noted that this should be proof that he had high blood 
pressure.  

Treatment records received in conjunction with the veteran's 
claim demonstrate that he was diagnosed with a mitral valve 
prolapse in July 1993.  

In a May 1998 rating determination, the RO denied service 
connection for hypertension on the basis that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for hypertension.  The 
RO noted that the evidence reviewed concerned treatment of 
the veteran during a period beginning 25 years after 
discharge from service.  It did not demonstrate complaints 
of, or treatment for, hypertension inservice to establish 
direct service connection, or demonstrate hypertension to a 
compensable degree within one year following discharge from 
service, for which service connection could be established on 
a presumptive basis.  The RO further noted that there was no 
evidence in the records reviewed of high blood pressure.  The 
veteran was notified of this decision later that month and 
did not appeal.  Thus, the decision became final.  

In December 1999, the veteran was afforded a personal 
hearing.  At the time of the hearing, the veteran reported 
that he remembered the doctor telling him at the time of his 
separation examination that he had blood pressure of 200/100.  
He also testified that he had a family history of 
hypertension.

The veteran also submitted several articles/documents in 
support of his claim at the time of his hearing, including 
several photocopies of California General Statutes.  

Additional evidence added to the record also includes an 
April 2000 letter from the veteran's private physician, K. 
R., M.D., wherein Dr. R. noted that the veteran was concerned 
about being discharged from the service with an excessive 
blood pressure reading.  She noted that the copy was blurry 
but the discharge BP appeared to be 198/88.  She stated that 
the veteran was concerned about high blood pressure because 
of his family history.  Dr. R. reported that the veteran was 
normotensive without medication at the time she was writing 
the letter.  She noted that an echocardiogram that the 
veteran had brought with him (11/98) was significant only for 
"trivial" mitral regurgitation and that the LV dimensions 
were essentially within normal limits.  

Dr. R. indicated that she had tried to reassure the veteran 
that his study showed no evidence of longstanding damage as a 
result of blood pressure and that while some conditions were 
hereditary, more information was needed to understand the 
cause of the veteran's grandmother's death.  Dr. R. stated 
that she had advised the veteran that she saw no link to the 
isolated blood pressure reading from long ago.  

In an August 2000 letter, L. B., M.D., indicated that she had 
seen the veteran on August 14, 2000, and that she had 
reviewed various documents.  She noted that the veteran 
reported that his blood pressure on separation was 200/100, 
but that she had been given a sheet which showed that his 
blood pressure was 138/88.  Therefore, there was no 
documentation that he had hypertension upon separation from 
service.  However, she noted that if the veteran's 
allegations were true, it was possible that the excess blood 
pressure at that time caused him some potential problems over 
the years.  She further observed that the veteran had had 
intermittent to borderline hypertension over the years which 
had been controlled by vigorous exercise program.  She noted 
that the veteran had never actually had to have medications 
for his blood pressure.  

Dr B. indicated that she was unsure what to do with the fact 
that the veteran adamantly stated that that his blood 
pressure was 200/100 at the time of discharge but that the 
physical examination that she had been provided did not 
document this.  

At the time of a May 2000 VA examination for the veteran's 
service-connected scar wound, he was found to have a blood 
pressure reading of 136/92.  

In an October 2000 letter, a VA adult nurse practitioner 
indicated that the veteran was a patient in her primary care 
clinic.  She noted that the veteran reported that he was told 
that he had hypertension at the time of his discharge from 
service.  She stated that the veteran had been able to 
control his blood pressure through exercise.  She noted that 
the veteran wanted to make the point that his mother and 
grandmother both died at young ages of diseases related to 
the cardiovascular system.  She requested that VA consider 
that there may be a relationship between the veteran's 
history of hypertension that was detected at the time of 
discharge from service and his subsequent development of 
mitral valve prolapse.  

In a January 2001 letter, C. B. M.D., a private physician, 
indicated that he had reviewed the medical records for the 
veteran in order to make an opinion concerning his 
hypertension.  He noted that he had carefully reviewed the 
veteran's service medical records, post-service medical 
records, VA records, physician's statements, the statements 
from the veteran, and medical literature.  

It was Dr. B's opinion that the veteran's hypertension first 
occurred inservice.  

In support of his opinion, Dr. B. noted that the veteran's 
blood pressure at the time of separation was 198/88.  He 
observed that it was apparent from the above record that the 
veteran had hypertension (systolic) while inservice and 
hypertension (diastolic and systolic) after service based 
upon the definition found in Cecil's Textbook of Medicine.  

He noted that it was his opinion that the veteran had 
hypertension during service time which was not treated based 
on the exit physical.  He stated that he was in agreement 
with Dr. R. that the blood pressure was 198/88 at discharge 
but that he was in disagreement with Dr. R. when she stated 
that no longstanding damage could result from high blood 
pressure because this was in disagreement with Dr. B's cited 
medical literature.  

In a June 2001 letter, Dr, R. indicated that he had reviewed 
the discharge service medical report and was of the opinion 
that the veteran's blood pressure reading at the time of 
discharge was 198/88 as opposed to 138/88.  He indicated that 
he had come to this conclusion after reviewing the numbers 
with a magnifying glass.  

In February 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was reported to 
be last employed in 1978.  The examiner noted that the issue 
was whether the veteran had a risk of active hypertension.  
He observed that a review of the discharge physical 
examination in August 1968 revealed a smudged entry where the 
blood pressure was 198/88.  However, on careful scrutiny, 
this blood pressure probably was written as 138/88.  He 
indicated that the veteran was told many years later that he 
should have been treated for this severe hypertension.  He 
noted that the veteran had never been on medication for 
hypertension.  He further observed that the veteran was 
diagnosed with hypertension in 1998.  

Physical examination performed at the time of the examination 
revealed a blood pressure reading of 110/70.  The blood 
pressure reading was repeated in both arms with a pressure of 
110/70.  

It was the examiner's opinion that there was insufficient 
evidence to suggest that the veteran had hypertension in the 
past.  He had an isolated blood pressure reading of 198/88; 
however, this entry may have been misinterpreted.  He 
observed that subsequent blood pressure readings did not 
confirm hypertension.  The examiner further indicated that 
the veteran had two readings where he had diastolic pressure 
which was borderline.  He had not had a confirmatory third 
reading.  The examiner also noted that there was no evidence 
of hypertension on today's examination and that he had never 
been on medication for this condition.  

The Board finds that the evidence added to the record since 
the May 1998 determination directly addresses the issue on 
appeal.  The previous denial was based upon the absence of 
hypertension inservice or to a compensable degree within one 
year of service.  The newly added evidence is new and 
material to the issue at hand.  The January 2001 opinion from 
Dr. B. specifically indicates that the veteran's hypertension 
first occurred during service.  There have also been several 
interpretations that the veteran's blood pressure reading at 
the time of discharge was 198/88. 

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Based upon the above decision, the Board is undertaking 
additional development on the claim of entitlement to service 
connection for hypertension pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


Residuals of a Stab Wound of the Abdomen

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. Id. The Board has reviewed the appellant's 
claim under both the "old" and "new" criteria, and based on 
this review, it finds that the new criteria are not more 
favorable to the appellant.  The new criteria are more 
beneficial to veteran's with a more extensive scar area or a 
scar having different characteristics. Therefore, the Board 
need not remand this claim to the RO for initial 
consideration of the effect of the new criteria on the 
appellant's claim as there is no prejudice to the appellant 
with the Board's immediate consideration of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 393- 394 (1993).

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

A review of the record demonstrates that the veteran was 
stabbed in August 1965.  The veteran sustained a penetrating 
wound to the abdomen.  The wound did not enter the peritoneal 
cavity.  

Physical examination performed three days after the stabbing 
revealed a transverse incision of the right lower quadrant 
and the stab wound which was in the right flank.  The 
stitches were in place and the wound was clean.  A diagnosis 
of a penetrating wound to the abdomen was rendered at that 
time.  

In an October 1969 rating determination, the RO granted 
service connection for residuals of a stab wound to the 
abdomen and assigned a noncompensable disability evaluation 
at that time.  

The noncompensable disability evaluation was based upon 
findings reported at the time of a September 1969 VA 
examination which revealed an 11 centimeter healed transverse 
incisional scar in the upper right lower quadrant and a 1.5 
centimeter healed stab wound in the right flank.  

At the time of his December 1999 personal hearing, the 
veteran requested an increased evaluation for his stab wound.  
He indicated that a 3 percent evaluation had previously been 
assigned.  

In May 2000, the veteran was afforded a VA examination.  At 
the time of the examination it was noted that the veteran had 
sustained a stab wound to the abdomen approximately 35 years 
ago.   No serious injury was apparent as there was no 
resection of the intestinal tract, retract kidney, or other 
abnormality.  The veteran was noted to have done well since 
the time of the injury.  He reported having no abdominal pain 
or discomfort for the past 35 years.  His appetite and weight 
were noted to be normal and he had had no abnormality with 
regard to his gastrointestinal function.  There had also been 
no rectal bleeding or other symptoms.  

Physical examination of the skin revealed a well-healed scar 
over the right anterior abdomen.  Examination of the abdomen 
revealed that it was supple.  The bowel tones were normal and 
there was no enlargement of the liver or spleen and no masses 
or tenderness.  A diagnosis of a history of a stab wound to 
the right abdomen was rendered.  The examiner indicated that 
except for the surgical scar and the entrance wound on the 
right flank, there was no other abnormality.  

Based upon both the objective medical findings and the 
statements and testimony of the veteran, a compensable 
disability evaluation is not warranted under Diagnostic Codes 
7803, 7804, or 7805 with regard to the old rating criteria.  
The veteran has not reported nor does the objective medical 
evidence show that the abdomen wound scar is tender or 
painful.  The veteran has also not reported nor has it been 
shown that there is limitation of function as a result of 
stab wound of the abdomen.  Moreover, the veteran has not 
reported nor has it been shown that the abdomen scar wound 
has repeated ulceration or is poorly nourished or that it is 
unstable.  

As to the new rating criteria, an increased evaluation under 
DC 7801 or 7802 is not warranted as the veteran's scar area 
does not exceed 39 sq. centimeters.  An increased evaluation 
is also not warranted under DC 7803 as the veteran's scar has 
not been shown to be unstable.  As to DC 7804, the Board 
notes that the veteran has not reported that his scar is 
painful.  As to DC 7805, the veteran has not been shown to 
have limitation of motion based upon his abdomen wound scar.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  

As to the veteran's claim that he had previously been 
assigned a 3 percent evaluation for his stab wound, a 
thorough review of the record does not reveal any assignment 
of a 3 percent evaluation.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his abdomen stab wound residuals.  As to interference 
with employment, the Board notes that the veteran is 
currently in receipt of Social Security disability payments 
for disabilities other than his stab wound residuals. 

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected abdomen stab wound residuals and 
that the record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.



ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hypertension, the appeal is granted to this extent.

A compensable evaluation for abdomen stab wound residuals is 
denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

